Citation Nr: 1433728	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to frostbite residuals. 

2.  Entitlement to service connection for sinusitis, to include as secondary to frostbite residuals. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1954 to March 1958.  

The matter is before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the Veteran's February 2010 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in June 2014, he withdrew such request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regarding the claim of service connection for sinusitis, the Board notes that the Veteran has not been afforded a VA examination to determine if such disability may be related to his military service, to include frostbite injuries sustained therein.  Service treatment records indicate the Veteran was treated for upper respiratory infections.  Following separation from service, chronic sinusitis was diagnosed, and a September 2005 private treatment record notes that "chronic exposure to extreme temperature and precipitate [and] exacerbate sinusitis symptoms."  Accordingly, an examination to secure a medical nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran was afforded VA examinations (May 2009 and July 2009) with regard to his hearing loss and tinnitus disabilities, the Board finds these examinations inadequate for adjudication purposes.  Specifically, neither examination provided an opinion as to the etiology of the hearing loss and tinnitus disabilities and whether such were related to the Veteran's service and/or frostbite injuries.  In the July 2009 examination report, the examiner specifically noted that an audiologist cannot make such etiological conclusions and that a medical physician is required.  Therefore, another examination to secure a medical nexus opinion is necessary.  

The record reflects the Veteran continues to receive treatment (private and VA) for his disabilities.  The most recent VA treatment record in his record is dated in March 2012.  Updated treatment records may contain pertinent information and must be obtained.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record copies of updated clinical records of all VA treatment the Veteran has received for his hearing loss, tinnitus, and sinusitis disabilities from March 2012 to the present.  

2. The AOJ should ask the Veteran to provide identifying information regarding (and the authorizations necessary for VA to secure records of) all private treatment he has received for his hearing loss, tinnitus, and sinusitis disabilities (to specifically include records from Dr. Sargent) from April 2009 to the present.  The AOJ should then secure complete clinical records from those sources identified.  If such records are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3. After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an otolaryngologist (ENT specialist) to determine the likely etiology of his hearing loss, tinnitus, and sinusitis disabilities.  The Veteran's record (to specifically include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following: 

Hearing Loss and Tinnitus: 
a. Does the Veteran have a bilateral hearing loss disability as defined by VA regulation?  Does the Veteran have tinnitus? 

b. If so, what is the most likely etiology for the Veteran's bilateral hearing loss and tinnitus disabilities?  Specifically, are they at least as likely as not (a 50% or better probability) etiologically related to his service, including as due to frostbite/cold weather exposure? 

c. Or, are such disabilities at least as likely as not (a 50% or better probability) secondary to (caused or aggravated by) the Veteran's service-connected frostbite residuals of his bilateral ears? 

Sinusitis: 
d. What is the most likely etiology for the Veteran's chronic sinusitis? Specifically, is such at least as likely as not (a 50% or better probability) etiologically related to his service, including as due to frostbite/cold weather exposure?  Please note what, if any, significance the diagnosis of an upper respiratory infection in service has on his current diagnosis.  

e. If the Veteran's chronic sinusitis is not directly related to his service, is such disability at least as likely as not (a 50% or better probability) secondary to (caused or aggravated by) the Veteran's service-connected frostbite residuals of his bilateral ears? 

The examiner must explain the rationale for all opinions.

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



